 
KYOCERA MITA Corporation
2-28, 1-Chome, Tamatsukuri,
Chuo-ku, Osaka 540-8585 Japan
[logo.jpg]



May 26, 2009


Mr. Edward Gaughan
Peerless Systems Corporation
2381 Rosecrans Avenue
El Segundo, California 90245 U.S.A.




Re: Early Release of Escrow Funds




Dear Mr. Gaughan:


This letter amends and supplements: (i) the Asset Purchase Agreement, dated as
of January 9, 2008, as amended and in effect immediately prior to the execution
of this letter agreement (the “APA”), between Kyocera Mita Corporation (”Buyer”)
and Peerless Systems Corporation (the “Seller”), and (ii) the General Escrow
Agreement, dated April 30, 2008, (the “Escrow Agreement”) among City National
Bank, Buyer and Seller.  Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the APA and the Escrow Agreement.


Pursuant to Section 2.4(a) of the APA, at the Closing on April 30, 2008, Buyer
paid Four Million Dollars ($4,000,000) to the Escrow Agent as the Holdback
Amount.  Under Sections 2.4(b) and (c) of the APA and Sections 1.3.4 and 1.3.5
of the Escrow Agreement, Two Million Dollars ($2,000,000) of the Holdback Amount
is to be paid to Seller on each of July 30, 2009 (the “First Release Date”) and
April 30, 2010 (the “Second Release Date”), subject to reduction for
indemnification claims made by Buyer pursuant to Article 9 of the APA.


Upon request by Seller, Buyer and Seller have agreed to the termination of the
Escrow Agreement and a release of the Escrow Funds, plus any accrued and
undisbursed interest thereon, pursuant to the following terms and conditions:


 
1.
The Escrow Agreement shall be terminated and the Escrow Funds shall be
distributed pursuant to this letter agreement on such date as shall be agreed
upon by Buyer and Seller, which date shall be as soon as practicable, but not
later than June 4, 2009 (the “Early Release Date”).   Buyer and Seller shall
take such actions and provide such instructions to the Escrow Agent with
sufficient advance notice to enable the Escrow Agent to make the payments set
forth in Section 2 hereof on or before the Early Release Date.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
        (a)  Buyer and Seller shall provide a joint written instruction to the
Escrow Agent, directing the Escrow Agent to pay to Buyer on the Early Release
Date a portion of the Escrow Funds as set forth below:





                                           
If paid on
Amount Paid to Buyer:
27-May-09
 $               202,100
28-May-09
 $               201,108
29-May-09
 $               200,116
1-Jun-09
 $               197,138
2-Jun-09
 $               196,145
3-Jun-09
 $               195,152
4-Jun-09
 $               194,158
5-Jun-09
 $               166,226



Every day after June 5, 2009, the Amount Paid to Buyer shall decrease by $857.31
per day.


(b)  Buyer and Seller shall provide a joint written instruction to the Escrow
Agent directing the Escrow Agent to pay to Seller all Escrow Funds remaining in
the Escrow Account following the payment to Buyer pursuant to paragraph (a),
plus all interest accrued on the Escrow Funds since the Closing Date.


(c)  Buyer and Seller shall request a written invoice from the Escrow Agent for
all fees and amounts owed to the Escrow Agent pursuant to the Escrow
Agreement.  As soon as practicable after receipt of such invoice, each of Buyer
and Seller shall pay to the Escrow Agent an amount equal one half of all fees
owed to the Escrow Agent; provided that either Buyer or Seller, in its sole
discretion, may request the Escrow Agent to withhold such amount from any
payments owed to such party pursuant to this Section 1.  The Buyer and Seller
shall also provide written notice to the Escrow Agent to terminate the Escrow
Agreement pursuant to Section 9 thereof.


 
3.
Seller and Buyer shall jointly instruct and take all other required action to
cause the Escrow Agent to release the Escrow Funds and cause the Escrow
Agreement to be terminated on the Early Release Date in accordance with this
letter agreement.



 
4.
(a)    Seller and Buyer agree that the early release of the Holdback Amount
shall not in any manner modify, reduce or limit Seller’s indemnification
obligations under Article 9 and other provisions of the APA, including, without
limitation, the 24 month survival period of Seller’s representation and
warranties and related indemnification claims, as set forth in Section 11.2 of
the APA.  All of the terms and conditions in the APA, other than with respect to
the early release of the Holdback Amount shall remain unchanged and in full
force and effect.

 
(b)   Notwithstanding paragraph a, Buyer and the Buyer Indemnified Parties
hereby voluntarily, knowingly and willingly release, acquit and forever
discharge Seller and each of Seller’s former, current and future parents,
subsidiaries, divisions, affiliates, predecessors, successors and assigns and
all of their current, former and future agents, employees, officers, directors,
stockholders, attorneys, representatives, successors and assigns from any and
all Indemnified Losses directly or indirectly resulting from, arising out of, or
imposed upon or incurred by any Buyer Indemnified Party on or before the date
hereof, provided, that the foregoing release shall only apply to Indemnified
Losses relating to, resulting from or arising out of facts or circumstances
which were known, or should have been known, in each case on or before the date
hereof after due inquiry, by a Buyer Indemnified Party  or its directors,
officers, employees, attorneys or representatives. Buyer and the Buyer
Indemnified Parties shall not be entitled to assert any claim under Article 9 or
any other provision of the APA with respect to such Indemnified Losses.  


This letter agreement does not modify or amend the APA or the Escrow Agreement,
except as expressly set forth herein.
 
 
 

--------------------------------------------------------------------------------

 


Please sign and return this letter to indicate your agreement with the above
terms.  Copies of this letter transmitted by facsimile, email or other
electronic media shall be binding on the signing party.  Each party represents
and warrants that the person who signs this letter on its behalf is its
authorized representative.


 
Sincerely,


KYOCERA MITA CORPORATION


/s/ Katsumi Komaguchi
By:
Name: Katsumi Komaguchi
Title President


 
Acknowledged and Agreed,


PEERLESS SYSTEMS CORPORATION


By: /s/ Edward Gaughan
Name:  Edward Gaughan
Title:  President
 
 
 

--------------------------------------------------------------------------------

 
 